Citation Nr: 0031591	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  94-33 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for right index 
finger amputation with metacarpal resection (major), 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for favorable 
ankylosis of the right thumb and middle finger, currently 
evaluated as 30 percent disabling.

3.  Entitlement to special monthly compensation for loss of 
use of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1977 to March 
1982.

The current appeal arose from a January 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  The RO denied entitlement to 
special monthly compensation for loss of use of the right 
hand.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 1994, a transcript of which has been 
associated with the claims file.

In September 1996 the Board of Veterans' Appeals (Board) 
construed as inextricably intertwined the issue of 
entitlement to increased compensation benefits based on the 
loss of use of the right hand, and remanded the case to the 
RO for further development and adjudicative actions.

In December 1996 and June 1997 the RO denied entitlement to 
increased compensation benefits based on the loss of use of 
the right hand, and affirmed the previous denial of 
entitlement to special monthly compensation.

In November 1998 the RO granted entitlement to service 
connection for a fracture of the nose with assignment of a 
noncompensable evaluation effective August 1, 1997, denied 
entitlement to service connection for headaches, and denied 
entitlement to service connection for sinusitis.  The veteran 
filed a notice of disagreement with the foregoing rating 
decision, and provided testimony before a Hearing Officer at 
the RO in April 2000, a transcript of which has been 
associated with the claims file.  A statement of the case was 
issued in July 2000; however, a substantive appeal as to 
these claims has not been filed.  Accordingly, these claims 
are not considered part of the current appellate review.

The case has been returned to the Board for further appellate 
review.
FINDINGS OF FACT

1.  The veteran has a right index finger amputation with 
metacarpal resection.

2.  The veteran has favorable ankylosis of the right thumb 
and middle finger.

3.  A VA physician has opined that with respect to the right 
hand the veteran retains use that is superior to that of an 
amputee with a suitable prosthetic appliance.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right index finger amputation with metacarpal resection 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5153 (2000).

2.  The criteria for an evaluation in excess of 30 percent 
for favorable ankylosis of the right thumb and middle finger 
have not been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5223 (2000).

3.  The criteria for special monthly compensation for loss of 
use of the right hand have not been met.  38 U.S.C.A. §§ 1114 
(k), 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.63 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that the 
veteran sustained traumatic injury of the right hand in 
January 1982 when his hand fell into the cooling fan blades 
of a self-propelled Howitzer.  


This resulted in the amputation of the right index finger 
with metacarpal resection and favorable ankylosis of the 
right thumb and middle finger.

In May 1982 the RO granted entitlement to service connection 
for posttraumatic amputation of the right dominant index 
finger with metacarpal resection, and for favorable ankylosis 
of the right thumb and middle finger, each with assignment of 
a 30 percent evaluation effective from March 25, 1982.

An August 1987 VA examination report shows the veteran 
complained of right hand pain and weakness.  On examination 
there was loss of one half of the second right metatarsal and 
the entire index finger.  Right thumb extension was 0 degrees 
and flexion was to 45 degrees.  The joint was ankylosed 
except for a few degrees of motion.  The middle finger showed 
the joint extended 0 degrees with flexion of 90 degrees, with 
the joint ankylosed.  There was moderate atrophy and 
weakness.

Associated with the claims file in connection with the 
current claim are VA outpatient treatment reports dated 
during the early 1990's which include references to the 
veteran's right hand disability.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 1994, a transcript of which has been 
associated with the claims file.  It was related that due to 
the lack of function in the right hand, the dominant hand, 
the veteran had become ambidextrous.  He had switched over 
many functions to the left hand that it was felt the veteran 
had lost the use of his right hand, thereby warranting 
entitlement to special monthly compensation.

VA conducted a medical examination of the veteran in March 
1997.  He was reported to work as a clerk, and to use 
computers.  He complained of clumsiness of his hand.  He 
needed to use thick pens to write and could use tools which 
required strong grip such as hammers.

On examination the right wrist was supple and had a painless 
range of motion of 60 degrees dorsiflexion to 45 degrees 
palmar flexion with 26 degrees radial deviation and 44 
degrees ulnar deviation.  There was no forearm atrophy.  The 
right forearm circumference was 28 centimeters and the left 
forearm was 26.5 centimeters.  The right index finger was 
absent distal to the middle of the metacarpal shaft.  There 
was a well-healed 4 centimeter scar along the radial border 
of the thumb with extension of the scar across the dorsum of 
the metacarpophalangeal joint.

There was an 8 centimeter scar along the lateral border of 
the thenar muscles and along the radial border of the long 
finger metacarpal.  The thumb metacarpophalangeal joint was 
slightly enlarged.  There was 5 degrees of ulnar angulation 
at the metacarpophalangeal joint.  Passive range of motion of 
the metacarpophalangeal joint was from 16 degrees to 70 
degrees.  Active motion was from 16 degrees to 50 degrees.  
The interphalangeal joint was slightly tender and enlarged 
dorsally.  The interphalangeal joint was ankylosed in 18 
degrees of flexion and 18 degrees radial deviation.  Active 
range of motion of the long finger metacarpophalangeal joint 
was from 12 degrees hyperextension to 62 degrees flexion.  

Passive range of motion was from 12 degrees to 72 degrees.  
The proximal interphalangeal joint was ankylosed in 56 
degrees of flexion.  There was bony enlargement of the 
interphalangeal joint.  The distal interphalangeal joint had 
a passive range of motion of 0 degrees to 26 degrees.  There 
was no active motion of that joint.  The ring and small 
fingers had no apparent abnormalities.  Range of motion of 
both these fingers was from full extension to fingertips 
touching the mid palmar crease.  All four remaining 
fingernails and finger pads were normal.  The point 
discrimination in the thumb, long, ring, and small fingers 
was less than 7 millimeters.  The thenar and hypothenar 
muscle masses were normal.  Strengths of tip and key pinch 
between the thumb and long finger were good.  The tip of the 
thumb could oppose the tips of the long, ring, and small 
fingers.  There was good functional hook strength in the ring 
and small fingers.

Radiograms of the right hand were said to confirm the absence 
of the index finger distal to the midshaft of the metacarpal, 
and ankylosis of the thumb interphalangeal joint and the long 
finger proximal interphalangeal joint.  The examination 
diagnoses were traumatic acquired absence of the right major 
index finger at the level of the mid metacarpal shaft, 
ankylosis in favorable position of the interphalangeal joint 
of the right thumb, ankylosis in favorable position of the 
proximal interphalangeal joint of the right long finger, and 
flail joint of the distal interphalangeal joint of the right 
long finger.

The examiner commented that the veteran had noteworthy 
impairment of function of his right hand.  He could not 
perform activities requiring strong grasp.  However, the use 
that he retained was superior to that of an amputee with a 
suitable prosthetic device.  His hand was sensate and had 
proprioception, giving him the ability to precisely 
manipulate small, delicate objects.  His hand and fingers 
could be voluntarily placed in a variety of positions by a 
strong, mobile wrist.  Pain was not a significant problem.  
He only occasionally used analgesics.


Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2000).  Other applicable general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2 (2000); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2000); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7; and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2000).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995);  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2000).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2000).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints. Due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59 (2000).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

A 30 percent evaluation may be assigned for amputation of the 
major index finger with metacarpal resection (more than half 
the bone lost).  38 C.F.R. § 4.71a; Diagnostic Code 5153.

A 30 percent evaluation may be assigned for favorable 
ankylosis of the major thumb and middle finger.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5223.

If a veteran, as a result of service-connected disability, 
has suffered the anatomical loss or loss of use of one hand, 
he will be entitled to a special rate of monthly 
compensation.  38 U.S.C.A. § 1114.

Loss of use of a hand for the purpose of special monthly 
compensation will be held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
with use of a prosthetic appliance.  The determination will 
be made on the basis of the actual remaining function of the 
hand, whether the acts of grasping, manipulation, etc., in 
the case of the hand, could be equally well served by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  


To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 191);  38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  See Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, §§  3-4, 114 
Stat. 2096,__(2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

As noted earlier, the Board remanded the case to the RO for 
further development of the evidentiary record.  Additional 
evidence was associated with the claims file to include a 
comprehensive VA examination which specifically addressed the 
disabilities at issue.  The record shows that the veteran was 
afforded the benefit of a hearing before a Hearing Officer at 
the RO, and was given and has had the opportunity to present 
additional evidence.  The Board finds that the duty to assist 
the veteran has been fully satisfied in view of the new law.

The Board's review of the evidence of record shows that the 
veteran's post-traumatic amputation of the right dominant 
index finger with metacarpal resection is rated as 30 percent 
disabling under diagnostic code 5153.  This diagnostic code 
contemplates amputation of the major index finger with 
metacarpal resection with more than half the bone lost.  The 
30 percent evaluation is the only evaluation provided for the 
amputation of the major index finger.

With respect to the right thumb and middle finger, the RO has 
rated these fingers as 30 percent disabling under diagnostic 
code 5223 which is the only evaluation under this code 
contemplating favorable ankylosis which has been 
substantiated on VA  examination.

No evidentiary basis has been presented upon which to 
predicate assignment of a higher evaluation for either 
disability.  The Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

The Board notes that the post traumatic amputation of the 
right dominant index finger is rated under diagnostic code 
5153 which is not predicated on limitation of motion, but on 
surgical amputation.  Accordingly, the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 do not apply.

The Court has held that consideration of functional loss due 
to pain is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Favorable ankylosis of the right thumb and middle finger is 
rated under diagnostic code 5223 which does contemplate 
limitation of motion rated as ankylosis.  The 30 percent 
evaluation is the maximum schedular evaluation under this 
diagnostic code; accordingly, the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59 do not apply.

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
otherwise causative of limitation of function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2000); Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In the veteran's case at hand, residual scarring from 
previous surgery is all healed and the medical record is 
devoid of any evidence of tenderness and pain, poor 
nourishment or repeated ulceration, or limitation of function 
of anatomical part affected which is not already contemplated 
in the diagnostic codes for the disabilities at issue.  
Accordingly, assignment of a separate compensable evaluation 
for residual scarring is not warranted for either disability 
at issue.

With respect to the veteran's claim for special monthly 
compensation, the Board notes that the VA orthopedic 
examination report of record shows the examiner clearly 
specified that the veteran's use of the right hand was 
superior to that of an amputee with a suitable prosthetic 
device.  Accordingly, the veteran does not meet the criteria 
for special monthly compensation for loss of use of the right 
hand because such loss of use is not shown by the evidence of 
record as contemplated in the pertinent criteria.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that in a 
statement of the case issued contemporaneously during the 
course of the current appeal but with respect to issues not 
the subject of the current appeal, the RO provided the 
criteria for extraschedular evaluation.

Accordingly, the RO did not specifically consider these 
criteria in connection with the disabilities on appeal.  
However, it is clear from the record that the veteran and his 
representative have argued that the current disability 
evaluations do not adequately compensate the veteran, thereby 
warranting assignment of an increased evaluation, or in the 
alternative, extraschedular evaluation.

The veteran and his representative have had sufficient 
opportunity to argue for a higher evaluation for the 
disabilities of the right hand at issue, and to present 
evidence in support thereof.  Extraschedular evaluation is 
intrinsically construed as part of any increased evaluation 
claim.  The Board finds no prejudice to the veteran in 
considering specifically the extraschedular criteria in view 
of the fact that the veteran as well as his representative 
are aware of the criteria.  While the RO did not formally 
consider these criteria with respect to the disabilities at 
issue, it is clear that no prejudice would result to the 
veteran with the Board's present consideration of such 
criteria.  VAOPGCPREC 6-96; Bernard v. Brown, 4 Vet. App. at 
94.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard the 
Board notes that the record does not show that the 
disabilities of the right hand have required frequent 
inpatient care.  On the contrary, the VA examination report 
shows that pain was not a consideration and that the veteran 
was not dependent on analgesics.  Moreover, it was reported 
that he was gainfully employed.  There was no evidence of 
marked interference with employment.

The current criteria adequately compensate the veteran for 
the current nature and extent of severity of his disabilities 
of the right hand.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claims of 
entitlement to increased evaluations for the disabilities at 
issue as well as special monthly compensation.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
right index finger amputation with metacarpal resection is 
denied.

Entitlement to an evaluation in excess of 30 percent for 
favorable ankylosis of the right thumb and middle finger is 
denied.

Entitlement to special monthly compensation for loss of use 
of the right hand is denied. 



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 13 -


- 1 -


